Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 10- 15 does/do not fall within at least one of the four categories of patent eligible subject matter because in Claim 10, the apparatus does not appear to contains any hardware elements and is considered as software per se: Under broadcast reasonable interpretation, the apparatus configured to maintain a counter, update a counter, and request address to an IP address., etc, does not appear to have any machines (e.g., hardware) to executes these software functions.  
Correction is required.  
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi et al hereinafter Survavanshi (US 20140301181)  in view of Sunder et al hereinafter Sunder (WO 2017/218775).   
Referring to Claim 1.  Survavanshi discloses a method of operating a Proxy Call Session Control Function, P-CSCF, of an IP Multimedia Subsystem network, the method comprising:
maintaining a counter for each of a plurality of IP address group containing IP addresses reachable via the P-CSCF (application function/application server, refer to par 0055), each IP address group (a group of IP address is associated with UE, refer to par 0082) being associated with one of a plurality of packet gateways (gateways, refer to 140, Fig 2D and par 0054: more than one gateways); updating a counter in the event of the failure to deliver a SIP request to a User Equipment, UE (Application server/P-CSCF updates the status of UE, refer to par 0094, par 0095: after a period of time call-set up/SIP invite until SIP TTL expiration, counter is increment, , once the counter reached threshold: refer to par 0096, 0100, 0066 ), associated with an IP address within 
	Although Survavanshi disclosed the invention substantially as claimed such that each UE is associate with list of IP addresses, Survavanshi did not explicitly uses the term “domain” to describe the IP address domains. 
 	Sunder, in analogous art, is introduced to clearly spell out that the IP address is associated with IP address domains (refer to par 0034).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi with Sunder because Sunder’s teaching would allow the system of Survavanshi to reduce the overhead when setting up IP services for multiple of UEs.  

Referring to Claim 2.  Survavanshi and Sunder disclosed the method according to claim 1, Survavanshi further discloses wherein said SIP request is a SIP INVITE (SIP protocol is used, refer to par 0075, call set up request is SIP invite, refer to par 0076).

Referring to Claim 3. Survavanshi and Sunder disclosed the method according to claim 1 Survavanshi disclosed upon receipt of a SIP request addressed to an IP address within an associated IP address group for which no counter currently exists (initiate the call-setup/SIP invites), establishing a counter for that domain and updating the counter (the counter has to be set in order to start counting, and it would reset or set to zero, once it is not reachable : 0103, 0104).
Sunder, in analogous art, is introduced to clearly spell out that the IP address is associated with IP address domains (refer to par 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi with Sunder because Sunder’s teaching would allow the system of Survavanshi to reduce the overhead when setting up IP services for multiple of UEs.  

Referring to Claim 4.  Survavanshi and Sunder disclosed method according to claim 1, Sunder discloses wherein one or more of said packet gateways utilize IPv4, and said IP address 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi with Sunder because Sunder’s teaching would allow the system of Survavanshi to reduce the overhead when setting up IP services for multiple of UEs.  

Referring to Claim 6.  Survavanshi and Sunder disclosed method according to claim 1, Sunder further discloses wherein one or more of said packet gateways utilize IPv6 and said IP address domains associated with those packet gateways are defined by respective, different, 64-bit network prefixes (IPv6 is a 64 bit network, Sunder discloses gateway utilize a different IPv6 prefixes, refer to par 00110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi with Sunder because Sunder’s teaching would allow the system of Survavanshi to reduce the overhead when setting up IP services for multiple of UEs.  

Referring to Claim 7.  Survavanshi and Sunder disclosed a method according to claim 1, Survavanshi further discloses, upon receipt of a SIP message at the P-CSCF from a UE, determining whether or not the UE is allocated an IP address within an IP address group for which 
Sunder, in analogous art, is introduced to clearly spell out that the IP address is associated with IP address domains (refer to par 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi with Sunder because Sunder’s teaching would allow the system of Survavanshi to reduce the overhead when setting up IP services for multiple of UEs.  

Referring to Claim 8.  Survavanshi and Sunder disclosed a method according to Claim 1, Survavanshi further discloses wherein failure to deliver a SIP request is indicated by expiry at the P-CSCF of a T2 timer (SIP TTL timer, refer to par 0100) . 

Referring to Claims 10, 11, 13-14 are rejected under similar rational as claims 1-4, 6-8.  

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi et al hereinafter Survavanshi (US 20140301181)  in view of Sunder et al hereinafter Sunder (WO 2017/218775) in further view of Papp et al hereinafter Papp (US 20100272107). 

Referring to Claim 5.  Although Survavanshi and Sunder disclosed invention substantially as claimed, Survavanshi and Sunder disclosed  did not explicitly disclosing “a method according to claim 4 and comprising, for each available packet gateway utilizing IPv4, preconfiguring the P-CSCF with the lowest subaddress level that IPv4 addresses are allocated from by the packet gateway.”  
Papp, in analogous art, discloses a method according to claim 4 and comprising, for each available packet gateway utilizing IPv4, preconfiguring the P-CSCF with the lowest subaddress level that IPv4 addresses are allocated from by the packet gateway (refer to par 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi, Sunder, and Papp because Papp’s teaching would allow the system of Survavanshi to maintain associations between the physical address in the storage components used in the host for address resolution transmission network.   

Referring to Claim 12, claim is rejected under similar rational as claim 5.  

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi et al hereinafter Survavanshi (US 20140301181)  in view of Sunder et al hereinafter Sunder (WO 2017/218775) in further view of Balasaygun et al hereinafter Balasaygun (US 20110122863).  

Referring to Claim 9.  Survavanshi and Sunder disclosed a method according to claim 1 Survavanshi further discloses starting a timer, Tx, at the P-CSCF upon sending of a SIP request to a UE, the timer having a predefined expiry value  (TTL expiration, refer to par 0100).  Although  Survavanshi and Sunder disclosed the invention substantially as claimed, Survavanshi and Sunder did not explicitly disclosing “subsequently receiving a SIP BYE from the sender of the SIP request and, if at that time the timer, Tx, has expired, using this as an indication of failure to deliver the SIP request”.
Balasaygun, in analogous art, discloses “subsequently receiving a SIP BYE from the sender of the SIP request and, if at that time the timer, Tx, has expired, using this as an indication of failure to deliver the SIP request (refer to par 0068 and 0151: the timer has already expired and the sender sent the SIP BYE, it is an indications that the connection has failed, refer to par 0151)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Survavanshi, Sunder, and Papp because Papp’s teaching would allow the system of Survavanshi to preserve the connections if the connection has been interrupted.  

Referring to Claim 15, claim is rejected under similar rational as claim 9.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447